DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2021 has been entered.
 
Notice of Amendment
	In response to the amendment filed on 7/9/2021, amended claims 1, 4, 8-9, 11, and 16-17, cancelled claims 10 and 18, and new claims 19-28 are acknowledged. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claim(s) 19 and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chung (US Patent No. 9,795,336 B2).

	Regarding claim 19, Chung discloses a system for in-vivo monitoring of pressure of a body fluid in a urinary bladder of a patient, the system comprising: 
a delivery component (130, 140, 150) of a cannula type configured to be penetrable through the abdominal wall of the patient and further through the wall of the bladder interior (see col. 8, lines 35-50 and col. 9, lines 50-63); 
a flexible elongate sensor delivery member (120) shaped so as to pass through the delivery component when it has been inserted into the bladder of the patient (see Figures 2 and 6a and col. 6, line 55-col. 7, line 10 and col. 10, lines 4-8); and 
a first pressure sensor (123) positioned at an end of the delivery member that is inserted into the bladder interior, the first pressure sensor measuring and providing a first pressure data of the body fluid (see Figure 2 and col. 7, lines 11-20); 
an external signal processing component (110), configured to receive and process the first pressure data while the patient is engaged in ambulatory movement (“bladder pressure can be accurately measured for a specific period of time without considerably limiting the activity of the user”) (see col. 6, lines 8-19 and col. 9, lines 23-43).  
Regarding claim 25, Chung discloses the delivery member has a communication interface (129) for communication with the external signal processing component of an .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6-8, 11-12, 14-16, 20-23, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung, further in view of Rabin et al. (US Patent No. 5,167,237) and Hatlestad et al. (US Publication No. 2010/0152608 A1) (previously cited).

Regarding claim 1, Chung discloses a system for in-vivo monitoring of pressure of a body fluid, the system comprising: 
a delivery component (130, 140, 150) of a cannula type (see col. 8, lines 35-50 and col. 9, lines 50-63); 
a flexible elongate sensor delivery member (120) shaped so as to pass through the delivery component when it has been inserted into a target organ of a patient (see Figures 2 and 6a and col. 6, line 55-col. 7, line 10 and col. 10, lines 4-8); and 

a second pressure sensor (125, 127) configured to be inserted subcutaneously into another organ of the patient, that is different than the target organ of the patient, the second pressure sensor measuring and providing a second pressure data that may influence the first pressure data (see col. 7, lines 21-51); and 
an external signal processing component (110), configured to receive and process the first pressure data and the second pressure data while the patient is engaged in ambulatory movement (“bladder pressure can be accurately measured for a specific period of time without considerably limiting the activity of the user”) (see col. 9, lines 41-43) and calculate a differential signal between the first pressure data and the second pressure data (see col. 9, lines 23-36).
It is noted Chung does not specifically teach the external signal processing component automatically adjusting the first pressure data based on the calculated differential while the patient is engaged in ambulatory movement, thereby compensating for variations in pressure caused at least in part by the patient's ambulatory movement, and the adjustment of the first pressure data based on the calculated differential with the second pressure data being performed based on the readings from the first and second pressure sensors, and the adjustment automatically compensating for the internal organ activity caused by the ambulatory movement of the patient, received and 
However, Rabin et al. teaches an external signal processing component (30) automatically adjusting the first pressure data based on the calculated differential while the patient is engaged in ambulatory movement, thereby compensating for variations in pressure caused at least in part by the patient's ambulatory movement, and the adjustment of the first pressure data based on the calculated differential with the second pressure data being performed based on the readings from the first and second pressure sensors (16, 20), and the adjustment automatically compensating for the internal organ activity caused by the ambulatory movement of the patient, received and adjusted while the patient is engaged in ambulatory movement comprising walking, running, daily movements and peristaltic movement of the internal organ (see col. 4, lines 47-56, col. 6, line 63-col. 7, line 2, and col. 7, lines 41-60). Similarly, Hatlestad et al. teaches a signal processing component (14, 16) automatically adjusting the first pressure data based on the calculated differential while the patient is engaged in ambulatory movement, thereby compensating for variations in pressure caused at least in part by the patient's ambulatory movement, and the adjustment of the first pressure data based on the calculated differential with the second pressure data being performed based on the readings from the first and second pressure sensors (12, 18), and the adjustment automatically compensating for the internal organ activity caused by the ambulatory movement of the patient, received and adjusted while the patient is engaged in ambulatory movement comprising walking, running, daily movements and peristaltic movement of the internal organ (see [0023]-[0028] and [0036]).

Regarding claim 2, Chung discloses the external signal processing component provides an output to a user based upon the received first pressure data and the calculated differential signal (see col. 5, lines 59-65).
Regarding claim 3, it is noted Chung does not specifically teach the first pressure data and the second pressure data are received by the external signal processing component through separate electronic modules. However, Hatlestad et al. teaches the first pressure data (from sensor 12) and the second pressure data (from sensor 18) are 
Regarding claim 4, Chung teaches the sensor delivery member and the first pressure sensor have lesser diameter than the delivery component, and wherein the first pressure sensor is integrally connected to a tip part of the sensor delivery member during insertion through the delivery component into the patient (see Figure 2 and col. 7, lines 11-20). It is noted Chung does not specifically teach the delivery component is one millimeter or less in diameter.  It would have been an obvious matter of design choice to modify the delivery component of Chung to have a diameter of less than one millimeter, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 6, Chung teaches the delivery member has a communication interface (129) for communication with the external signal processing component of an external data receiving device, a power supply such that the first pressure sensor is provided with power, and the output of the first pressure sensor can be passed through 
Regarding claim 7, it is noted Chung does not specifically teach the first pressure sensor has wireless communication transmitter for communication with the external signal processing component of an external data receiving device.  However, Hatlestad et al. teaches the first pressure sensor has wireless communication transmitter for communication with the external signal processing component of an external data receiving device (see [0030]-[0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chung to include the first pressure sensor has wireless communication transmitter for communication with the external signal processing component of an external data receiving device, as disclosed in Hatlestad et al., so as to allow a physician or other caregiver to communicate with the system and sensors through a remote device in a distant location (e.g., at the physician’s office while the patient is at home) (see Hatlestad et al.: [0032]).
Regarding claim 8, it is noted Chung does not specifically teach an alarm device, contained within the signal processing component, to provide warning if a pressure detected or calculated by the system meets a predetermined condition. However, Hatlestad et al. teaches an alarm device, contained within the signal processing component, to provide warning if a pressure detected or calculated by the system meets a predetermined condition (see [0034] and [0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed , contained within the signal processing component, to provide warning if a pressure detected or calculated by the system meets a predetermined condition, as disclosed in Hatlestad et al., so as to notify the patient or physician when the intra-abdominal pressure has elevated to a potentially dangerous level (see Hatlestad et al.: [0034]).
Regarding claim 11, Chung discloses a system for in-vivo monitoring of pressure of a body fluid, the system comprising: 
a delivery component (130, 140, 150) of a cannula type (see col. 8, lines 35-50 and col. 9, lines 50-63); 
a flexible elongate sensor delivery member (120) shaped so as to pass through the delivery component when it has been inserted into a target organ of a patient (see Figures 2 and 6a and col. 6, line 55-col. 7, line 10 and col. 10, lines 4-8); and 
a first pressure sensor (123) positioned at an end of the delivery member that is inserted into the target organ of the patient, the first pressure sensor measuring and providing a first pressure data of the body fluid in the target organ, the first pressure sensor being integrally connected to a tip part of a sensor delivery member during insertion through the delivery component into the patient and the sensor delivery member and the first pressure sensor having lesser diameter than the delivery component (see Figure 2 and col. 7, lines 11-20); 
a second pressure sensor (125, 127) configured to be inserted subcutaneously into another organ of the patient a second organ that is different than the target organ of the patient, the second pressure sensor measuring and providing a second pressure data that may influence the first pressure data (see col. 7, lines 21-51); and 

It is noted Chung does not specifically teach the external signal processing component automatically adjusting the first pressure data based on the calculated differential while the patient is engaged in ambulatory movement, thereby compensating for variations in pressure caused at least in part by the patient's ambulatory movement, and the adjustment of the first pressure data based on the calculated differential with the second pressure data being performed based on the readings from the first and second pressure sensors, and the adjustment automatically compensating for the internal organ activity caused by the ambulatory movement of the patient, received and adjusted while the patient is engaged in ambulatory movement comprising walking, running, daily movements and peristaltic movement of the internal organ. 
However, Rabin et al. teaches an external signal processing component (30) automatically adjusting the first pressure data based on the calculated differential while the patient is engaged in ambulatory movement, thereby compensating for variations in pressure caused at least in part by the patient's ambulatory movement, and the adjustment of the first pressure data based on the calculated differential with the second pressure data being performed based on the readings from the first and second pressure sensors (16, 20), and the adjustment automatically compensating for the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chung to include the external signal processing component automatically adjusting the first pressure data based on the calculated differential while the patient is engaged in ambulatory movement, thereby compensating for variations in pressure caused at least in part by the patient's ambulatory movement, and the adjustment of the first pressure data based on the calculated differential with the second pressure data being performed based on the readings from the first and second pressure sensors, and the adjustment automatically compensating for the internal organ activity caused by the ambulatory movement of the 
It is noted Chung does not specifically teach the delivery component is one millimeter or less in diameter.  It would have been an obvious matter of design choice to modify the delivery component of Chung to have a diameter of less than one millimeter, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 12, Chung teaches the second pressure data is a reference pressure data (see col. 7, lines 35-51). It is noted Chung does not specifically teach the first pressure data and the reference data are received by the external signal processing component through separate electronic modules. However, Hatlestad et al. teaches the first pressure data (from sensor 12) and the reference data (from sensor 18) are received by the external signal processing component (16) through separate electronic modules (see Figures 1 and 2 and [0015], [0016], [0018], [0030]-[0033], and [0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chung to include the first pressure data and the reference data are received by the external signal processing component 
Regarding claim 14, Chung teaches the delivery member has a communication interface (129) for communication with the external signal processing component of an external data receiving device, a power supply such that the first pressure sensor is provided with power, and the output of the first pressure sensor can be passed through the delivery member communication interface to the external data receiving device, located outside the patient's body (see Figure 4 and col. 5, lines 48-50, col. 6, lines 29-34, and col. 9, lines 23-36).
Regarding claim 15, it is noted Chung does not specifically teach the first pressure sensor has wireless communication transmitter for communication with the external signal processing component of an external data receiving device.  However, Hatlestad et al. teaches the first pressure sensor has wireless communication transmitter for communication with the external signal processing component of an external data receiving device (see [0030]-[0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chung to include the first pressure sensor has wireless communication transmitter for communication with the external signal processing component of an external data receiving device, as disclosed in Hatlestad et al., so as to allow a physician or other caregiver to communicate with the system and sensors through a remote device in a distant location (e.g., at the physician’s office while the patient is at home) (see Hatlestad et al.: [0032]).
, contained within the signal processing component, to provide warning if a pressure detected or calculated by the system meets a predetermined condition. However, Hatlestad et al. teaches an alarm device, contained within the signal processing component, to provide warning if a pressure detected or calculated by the system meets a predetermined condition (see [0034] and [0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chung to include an alarm device, contained within the signal processing component, to provide warning if a pressure detected or calculated by the system meets a predetermined condition, as disclosed in Hatlestad et al., so as to notify the patient or physician when the intra-abdominal pressure has elevated to a potentially dangerous level (see Hatlestad et al.: [0034]).
Regarding claim 20, Chung teaches a second pressure sensor (125, 127), configured to be inserted subcutaneously into another organ of the patient, that is different than the bladder of the patient, the second pressure sensor measuring and providing a second pressure data that may influence the first pressure data (see col. 7, lines 21-51), and wherein the external signal processing component is configured to receive and process the first pressure data and the second pressure data while the patient is engaged in ambulatory movement (“bladder pressure can be accurately measured for a specific period of time without considerably limiting the activity of the user”) (see col. 9, lines 41-43) and calculate a differential signal between the first pressure data and the second pressure data (see col. 9, lines 23-36).

However, Rabin et al. teaches an external signal processing component (30) automatically adjusting the first pressure data based on the calculated differential while the patient is engaged in ambulatory movement, thereby compensating for variations in pressure caused at least in part by the patient's ambulatory movement, and the adjustment of the first pressure data based on the calculated differential with the second pressure data being performed based on the readings from the first and second pressure sensors (16, 20), and the adjustment automatically compensating for the internal organ activity caused by the ambulatory movement of the patient, received and adjusted while the patient is engaged in ambulatory movement comprising walking, running, daily movements and peristaltic movement of the internal organ (see col. 4, lines 47-56, col. 6, line 63-col. 7, line 2, and col. 7, lines 41-60). Similarly, Hatlestad et al. teaches a signal processing component (14, 16) automatically adjusting the first pressure data based on the calculated differential while the patient is engaged in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chung to include the external signal processing component automatically adjusting the first pressure data based on the calculated differential while the patient is engaged in ambulatory movement, thereby compensating for variations in pressure caused at least in part by the patient's ambulatory movement, and the adjustment of the first pressure data based on the calculated differential with the second pressure data being performed based on the readings from the first and second pressure sensors, and the adjustment automatically compensating for the internal organ activity caused by the ambulatory movement of the patient, received and adjusted while the patient is engaged in ambulatory movement comprising walking, running, daily movements and peristaltic movement of the internal organ, as disclosed in Rabin et al. and Hatlestad et al., so as to provide improved diagnostic capabilities in patients with sensory urgency as a sole symptom who otherwise test normally in conventional laboratory (static) urodynamic testing (see Rabin 
Regarding claim 21, Chung discloses the external signal processing component provides an output to a user based upon the received first pressure data and the calculated differential signal (see col. 5, lines 59-65).
Regarding claim 22, it is noted Chung does not specifically teach the first pressure data and the second pressure data are received by the external signal processing component through separate electronic modules. However, Hatlestad et al. teaches the first pressure data (from sensor 12) and the second pressure data (from sensor 18) are received by the external signal processing component (16) through separate electronic modules (see Figures 1 and 2 and [0015], [0016], [0018], [0030]-[0033], and [0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chung to include the first pressure data and the second pressure data are received by the external signal processing component through separate electronic modules, as disclosed in Hatlestad et al., so as to allow the external signal processing component to individually communicate with and program operating parameters for each of the sensors separately (see Hatlestad et al.: [0032]).
Regarding claim 23, Chung teaches the sensor delivery member and the first pressure sensor have lesser diameter than the delivery component, and wherein the first pressure sensor is integrally connected to a tip part of the sensor delivery member during insertion through the delivery component into the bladder interior (see Figure 2 and col. 7, lines 11-20). It is noted Chung does not specifically teach the delivery In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 26, it is noted Chung does not specifically teach the first pressure sensor has wireless communication transmitter for communication with the external signal processing component of an external data receiving device.  However, Hatlestad et al. teaches the first pressure sensor has wireless communication transmitter for communication with the external signal processing component of an external data receiving device (see [0030]-[0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chung to include the first pressure sensor has wireless communication transmitter for communication with the external signal processing component of an external data receiving device, as disclosed in Hatlestad et al., so as to allow a physician or other caregiver to communicate with the system and sensors through a remote device in a distant location (e.g., at the physician’s office while the patient is at home) (see Hatlestad et al.: [0032]).
Regarding claim 27, it is noted Chung does not specifically teach an alarm device, contained within the signal processing component, to provide warning if a pressure detected or calculated by the system meets a predetermined condition. However, Hatlestad et al. teaches an alarm device, contained within the signal processing component, to provide warning if a pressure detected or calculated by the , contained within the signal processing component, to provide warning if a pressure detected or calculated by the system meets a predetermined condition, as disclosed in Hatlestad et al., so as to notify the patient or physician when the intra-abdominal pressure has elevated to a potentially dangerous level (see Hatlestad et al.: [0034]).

Claims 5, 13, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung, Rabin et al., and Hatlestad et al., further in view of Brockway et al. (US Patent No. 6,296,615 B1).

Regarding claims 5, 13, and 24, it is noted none of Chung, Rabin et al., or Hatlestad et al. specifically teach a temperature sensor measuring and providing a temperature data, wherein the first pressure data from the first sensor is adjusted to remove any temperature related effects by using temperature data from the temperature sensor. However, Brockway et al. teaches a temperature sensor (177) measuring and providing a temperature data, wherein the first pressure data from the first sensor (174) is adjusted to remove any temperature related effects by using temperature data from the temperature sensor (see Figure 1 and col. 4, lines 26-40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chung, Rabin et al., and Hatlestad et al. to include a temperature sensor measuring and providing a temperature data, wherein the first pressure data from the first sensor is .

Claim 9, 17, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung, Rabin et al., and Hatlestad et al., further in view of Gerber et al. (US Publication No. 2006/0247725 A1).

Regarding claims 9, 17, and 28, Rabin et al. teaches using the system with a treatment protocol including electrical stimulation (see col. 7, lines 51-60). It is noted none of Chung, Rabin et al., and Hatlestad et al. specifically teach the system is configured to activate a nerve stimulation device connected to the patient to which the system is itself connected, to stimulate the nervous system of the patient to act in response to a predetermined pressure condition detected or calculated by the system to reduce the body fluid pressure in the target organ or to trigger delivery of urine from the bladder and thereby reduce the fluid pressure. However, Gerber et al. teaches a system configured to activate a nerve stimulation device connected to the patient to which the system is itself connected, to stimulate the nervous system of the patient to act in response to a predetermined pressure condition detected or calculated by the system to reduce the body fluid pressure in the target organ or to trigger delivery of urine from the bladder and thereby reduce the fluid pressure (see [0015], [0036], and [0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chung, Rabin et al., and Hatlestad et al. to include the system is configured to activate a nerve stimulation device connected to the patient to which the system is itself connected, to stimulate the nervous system of the patient to act in response to a predetermined pressure condition detected or calculated by the system to reduce the body fluid pressure in the target organ or to trigger delivery of urine from the bladder and thereby reduce the fluid pressure, as disclosed in Gerber et al., so as to control electrical stimulation parameters to avoid involuntary leakage from bladder or permit voluntary voiding (see Gerber et al.: [0036] and [0038]).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340.  The examiner can normally be reached on M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN B HENSON/           Primary Examiner, Art Unit 3791